     Case 1:18-cv-01287-DAD-BAM Document 25 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RONNIE LEE MACK, SR.,                           No. 1:18-cv-01287-DAD-BAM
12                        Plaintiff,
13            v.                                         ORDER GIVING EFFECT TO STIPULATION
                                                         FOR AWARD OF ATTORNEY’S FEES
14       COMMISSIONER OF SOCIAL                          UNDER THE EQUAL ACCESS TO JUSICE
         SECURITY,                                       ACT
15
                          Defendant.                     (Doc. No. 24)
16

17

18           On September 19, 2018, plaintiff Ronnie Lee Mack, Sr. filed this action seeking review of

19   a final decision of defendant Andrew M. Saul, the Commissioner of Social Security. (Doc. No.

20   1.) On May 26, 2020, the matter was remanded to the Commissioner of Social Security for

21   further proceedings pursuant to 42 U.S.C. § 405(g). (Doc. No. 22.) On July 30, 2020, the parties

22   filed a stipulation1 with the court agreeing that plaintiff shall be awarded attorney’s fees under the

23   Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the amount of $6,500.00. (Doc. No.

24   24.)

25           Good cause appearing, and pursuant to the parties’ July 30, 2020 stipulation, the court

26   orders as follows:

27
     1
       The filing appears on the docket as a “motion for attorney fees,” but this title is a misnomer, as
28   the filing is actually a stipulation between the parties. (See generally Doc. No. 24.)
                                                         1
     Case 1:18-cv-01287-DAD-BAM Document 25 Filed 07/31/20 Page 2 of 2

 1         1.    Pursuant to the EAJA, 28 U.S.C. § 2412(d), plaintiff is awarded attorney’s fees in

 2               the amount of $6,500.00;

 3         2.    After the issuance of this order, the government shall consider the assignment of

 4               the EAJA attorney’s fees to plaintiff’s counsel;

 5               a.      Pursuant to the decision in Astrue v. Ratliff, 560 U.S. 586 (2010), any such

 6                       assignment will depend on whether the attorney’s fees are subject to any

 7                       offset allowed under the United States Department of Treasury’s (“the

 8                       DOT”) Offset Program;

 9               b.      Fees shall be made payable to plaintiff, but if the DOT determines that

10                       plaintiff does not owe a federal debt, then the government shall cause the

11                       payment of attorney’s fees to be made directly to plaintiff’s counsel,

12                       Jonathan O. Peña;

13         3.    Whether the payment of attorney’s fees is made payable to plaintiff or to his

14               counsel, the check will be mailed to plaintiff’s counsel’s mailing address.

15
     IT IS SO ORDERED.
16

17      Dated:   July 31, 2020
                                                    UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                    2
